Citation Nr: 0529329	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for disorders of the 
arms, hands, feet, elbows, and knees as secondary to service-
connected rheumatoid arthritis.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability(ies).

3.  Entitlement to an effective date earlier than June 15, 
2000 for a 30 percent rating for rheumatoid arthritis, status 
post cervical diskectomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and B. McK.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February and July 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In May 2005, the veteran and B. McK. testified at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).  A copy of the transcript is associated with 
the record.

In the February 2003 rating decision, the RO assigned a 30 
percent disability rating for rheumatoid arthritis, status 
post cervical diskectomy, effective June 15, 2000, the date 
of receipt of the claim.  In March 2003, the veteran 
submitted a notice of disagreement (NOD) with regard to the 
assigned effective date for the 30 percent rating.  Since the 
RO has yet to issue a statement of the case (SOC), this issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed, to the extent possible, and 
obtained all relevant evidence needed for an equitable 
disposition of, and adequately notified the veteran of the 
evidence necessary to substantiate, the issues addressed in 
this decision.

2.  There is no competent medical evidence that the veteran 
has current disorders of arms, hands, feet, elbows, and knees 
(claimed as arthritis) that are related to service, were 
manifested within one year of service discharge, or are 
proximately due his service-connected rheumatoid arthritis, 
status post cervical diskectomy.  The veteran does not have 
rheumatoid arthritis.

3.  Service connection is currently in effect for meningitis, 
rated as 30 percent disabling; and rheumatoid arthritis, 
status post cervical diskectomy, rated as 30 percent 
disabling; with a combined disability rating of 50 percent.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment in keeping with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  Claimed disorders of the arms, hands, feet, elbows, and 
knees were not incurred in, or aggravated by, service, and 
may not be presumed to have been incurred therein, or 
secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In February 
2003, the veteran was afforded VA examinations.  Available 
service, Social Security Administration (SSA), non-VA, and VA 
treatment records, VA examination reports, a hearing 
transcript, and various lay statements have been associated 
with the claims file.  In the June and September 2002 and 
June 2004 VCAA and various duty to assist letters, two rating 
decisions, an SOC, and their cover letters, VA notified the 
veteran of what information it had received and what 
information he needed to establish entitlement to service 
connection and to a TDIU.  In May 2005, the veteran and a 
friend testified at a personal hearing on the appeal.

VA satisfied its duty to notify by means of letters dated in 
June and September 2002 from the AOJ to the appellant that 
were issued prior to the initial AOJ decision.  These letters 
informed the appellant of what evidence was required to 
substantiate the veteran's service-connection and TDIU claims 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The Board observes 
that another VCAA letter dated in June 2004, prior to the 
certification of the appeal to the Board also complied with 
notice provisions of the VCAA with respect to service 
connection on a secondary basis.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  

Background

On the medical history portion of his June 1965 pre-induction 
examination report, the veteran indicated that he was in fair 
health but had had problems with swollen or painful joints, 
cramps in his legs, foot trouble, and paralysis (possible 
ruptured spleen).  Service medical records show that, in 
December 1965, the veteran was treated for a sore left foot 
caused by prolonged marching.  In June 1996, the veteran was 
treated for contusions to both insteps after an object fell 
on them.  X-rays of his feet showed no significant bone or 
joint abnormalities.  In February 1967, the veteran was 
admitted to the hospital for complaints associated with an 
elevated temperature with some headache and stiffness of his 
neck.  On admission, his physical examination was essentially 
normal, except for elevated temperature.  Later that month, 
the veteran complained of arthralgias of his shoulders, 
knees, and wrists, but there were no objective findings.  In 
addition, he developed a tender right anterior cervical node 
but at no time did he have any organomegaly.  He also had a 
mild headache and stiff neck.  The diagnosis was meningitis, 
aseptic, probably due to unknown virus.  Following his 
hospitalization, the veteran continued to have arthralgias 
and finally objective joint swelling involving his fingers 
and wrists.  The veteran had definite stiffness, usually 
taking two hours to overcome.  Although the veteran took 
large doses of aspirin, he had been unable to perform all his 
duties because of this.  On admission, in June 1967, the 
veteran's physical examination was completely within normal 
limits, with the exception of mild fusiform and proximal 
intraphalangeal (PIP) swelling in the fingers in symmetrical 
distribution, no subcutaneous nodules were seen.  All 
laboratory testing was within normal limits, including those 
for rheumatoid arthritis.  There was no evidence of acute, 
active joint process and the veteran was discharged from the 
hospital with a diagnosis of rheumatoid arthritis and a 
profile prohibiting work outside in cold environment or heavy 
physical exertion.  On the medical history portion of a June 
1967 separation examination report, the veteran noted 
problems with swollen or painful joints, foot trouble, and 
arthritis or rheumatism.  Although clinical findings were 
noted as normal, the examiner noted that the veteran's 
calluses on the feet and paralysis from waist down secondary 
to a fall at age 16 existed prior to service and referred to 
a medical consult with regard to swollen joints and 
rheumatoid arthritis.

A January 1968 VA hospital and neurological examination 
report included diagnoses of chronic brain syndrome 
manifested by difference in size of pupils, ocular motorius 
and spastic reflexes more so on the left than on the right, 
indicating damage to the central nervous system especially 
pyramidal tracts.  At a contemporaneous VA orthopedic 
examination, the veteran complained of a painful right wrist.  
On examination, the veteran was not in acute distress.  He 
stood erect with the spinal column in the mid-line, 
presenting its normal anteroposterior curvatures.  There was 
no visible or palpable muscle spasm of the paravertebral 
musculature in either the cervical, thoracic or lumbar areas.  
The range of motion of the cervical spine was free, full, 
unrestricted, and painless as was the range of motion of the 
trunk.  There was no pain or tenderness elicited on palpation 
or percussion over the spinous processes, the lateral 
processes, or the paravertebral musculature in the cervical, 
thoracic or lumbar areas.  The range of motion of all the 
joints of the upper extremities was full and painless as was 
the range of motion of all the joints of the lower 
extremities.  The diagnosis was rheumatoid arthritis by 
history alone.

At a June 1969 VA examination, the veteran again complained 
of swelling and stiffness of the joints primarily in the 
hands with headaches and tiredness.  Except for a slightly 
spastic gait, weakness of the right hand grip, and increased 
width of retinal light reflex, neurologic examination was 
essentially negative.  The diagnosis was chronic brain 
syndrome associated with viral encephalitis with neurotic 
reaction, competent.

In a February 1968 rating decision, the RO awarded service 
connection for rheumatoid arthritis, noting that prior to 
discharge this disorder was diagnosed based on a history of 
elevated sedimentation rate, which subsided to normal, during 
hospitalization, and a limited duty profile prohibiting 
outside work in cold environment or any physical exertion.  
An initial noncompensable disability rating was established.

A Saint Barnabas Medical Center discharge report reveals 
that, in November 1984, the veteran underwent an anterior 
cervical discectomy, which included fusion of C6-C7 with 
graft, excision of bone, iliac crest, and a foraminotomy 
based on diagnoses of cervical spondylosis and C6-C7 
radiculopathy.  X-rays had reflected a large spur at C6-C7 on 
the right side.  Electromyography (EMG) showed mild 
abnormalities but were not diagnostic.  A myelogram showed a 
ventral extradural defect extending to the right at C6-C7 
with involvement of the nerve root.  Postoperatively the 
veteran's strength and deep tendon reflexes were normal, 
although he complained of some pain; and he was placed on 
steroids again and showed improvement.

Private medical records from J. P., M.D. reflect 
hospitalization for acute bilateral phlebitis in February 
1985, but no recent severe joint pain in the upper 
extremities, lower back pain, or paresthesias in the legs.  
On examination, trace 1+ edema of pretibial areas, 
bilaterally, and of his feet, bilateral calf tenderness, and 
bilateral positive Roman's sign, more marked on the left than 
the right, were noted.  A February 1985 private neurology 
consult reflected that the veteran complained of pain in his 
right upper extremity with numbness of the index finger.  He 
reported that elevation of the right arm was limited by 20 
degrees from vertical and extension at the right elbow was 
limited by 5 to 10 degrees due to pain.  On examination, he 
had full range of neck motion without tenderness, spasm, or 
loss of the normal cervical lordotic curve.  There was 
excellent strength of all muscles of both upper extremities 
with no atrophy but right triceps jerk was depressed.  In 
November 1990, the veteran was hospitalized for acute gouty 
arthritis; acute weakness and diaphoresis secondary to 
vasovagal episode; and acute fever.  On examination, mild 
erythema and exquisite tenderness of the medial left ankle, 
mild tenderness with questionable small bruise on the first 
metatarsophalangeal (MTP) joint were noted.  X-rays of the 
left foot were negative.  In 1990, Dr. J. P. treated the 
veteran for several acute episodes of gout.

At a June 1991 VA examination, the veteran reported that 
shortly after recovering from meningitis in 1966, he 
developed pains in his toes and fingers, which spread to his 
knees and feet within one year.  After discharge in 1967, he 
stated that he continued to have joint pains involving his 
shoulders, elbows, fingers, wrist, knees, ankles, feet, and 
lower back.  He was treated at the VA rheumatology clinic 
from 1969 to 1979 with various medications.  He indicated 
that he had been under the care of a private rheumatologist 
since 1982.  In 1983, he developed severe pain in the right 
shoulder, elbow, and hand and was found to have spurring in 
the cervical spine, which was pinching a nerve.  Therefore, 
he had a cervical spine fusion at Saint Barnabas Hospital, 
which relieved his pain but he still retained numbness of his 
fingers.  His course was further complicated by the recurrent 
gout involving the left ankle and left big toe and four 
episodes of uric acid kidney stones between 1989 and 1990.  
The veteran complained of recurrent severe pain in his 
elbows, hands, ankles, and heels, for which he took aspirin.  
On examination, there was some tenderness about most joints, 
including elbows, hands, ankles, and knees.  There was no 
swelling except some puffiness about the ankles.  The veteran 
walked down the hallway with an alternating gait; he dressed 
and undressed from a standing position with difficulty; and 
stood with a tilt of the head or list.  Range of motion of 
the cervical and lumbosacral spine was free, full, 
unrestricted, and painless.  Range of motion of all joints of 
the upper and lower extremities was free, full, and 
unrestricted.  X-rays of the right elbow, right knee, right 
shoulder, left foot, and both hands were negative.  X-rays of 
the cervical spine showed status post fusion at C6-C7 with 
mild osteophytes at C4-C5.  Rheumatoid arthritis was not 
shown on examination.

In an August 1991 rating decision, the RO proposed to reduce 
the veteran's rating for rheumatoid arthritis as he did not 
have any active process or remaining residuals based on 
recent examination and continued the 30 percent rating for 
meningitis, even though there were no residuals shown, 
because that rating had been in effect for more than 20 
years.  38 C.F.R. § 3.951(b) (2005).

In an August 1991 statement, Dr. J. P. indicated that he had 
seen the veteran since 1984; that his initial findings were 
those of pain and swelling of the foot, which responded to 
colchicine and Indocin associated with the uric acid 
elevation typical of gout.  Subsequently, the veteran had 
intermittent episodes which responded to similar therapy.  In 
November 1984, the veteran underwent a cervical spine 
operation for neuropathy caused by degenerative changes and 
spur formation.  The veteran also had persistent aching, 
stiffness, and findings of focal trigger point tenderness 
consistent with fibrositis and treated with Xanax.  
Historically, diagnosis of rheumatoid arthritis had been made 
prior to 1984.  Although there was currently no evidence of 
rheumatoid arthritis, on a historical basis, it is likely 
that his early symptoms were those of fibrositis.  It is not 
unlikely and not uncommon that fibrositis symptoms may be 
confused with rheumatoid arthritis.  He opined that the cause 
of veteran's persistent symptoms has been fibrositis.  In 
addition, the episodes of gout and cervical neuropathy may 
further have confused the prior diagnosis of rheumatoid 
arthritis.

At an October 1991 RO hearing, the veteran testified that he 
was in constant pain to his joints and had been for 25 years.  
In a hearing officer's decision and subsequent rating 
decision issued in January 1992, the 20 percent rating for 
rheumatoid arthritis was continued.

In a December 1991 statement, B. A. N., M.D. indicated that 
she had been treating the veteran since 1987; that his 
medical problems included rheumatoid arthritis, multi-joint 
involvement, and history of spinal meningitis, appendectomy, 
and traumatic injury to the right eye, bilateral phlebitis, 
peptic ulcer disease, and hiatal hernia; that the veteran 
underwent a cervical laminectomy for a bony spur in 1984; 
that he suffers from gouty arthritis and manufactures uric 
acid kidney stones for which he has been hospitalized on 
multiple occasions; and that, in addition, he suffers from 
Lyme disease and chronic vertigo of undetermined origin.

After examining the veteran in January 1998, C. K. L., M.D. 
diagnosed the veteran with chronic cervical sprain, rule out 
cervical radiculopathy; lumbosacral sprain; and rule out 
epicondylitis of both elbows.  In February 1998, Dr. C. K. L. 
treated the veteran with an epidural steroid injection of the 
lumbosacral spine and for left-sided tennis elbow symptoms.  
Two months later, the veteran was given a second epidural 
steroid injection into the cervical spine with further 
improvement in symptoms.   

In a March 1998 statement, J. F., M.D. indicated that he had 
seen the veteran several times since May 1991.  Following an 
examination, Dr. J. F. stated that the veteran had an absent 
right triceps jerk, which was probably left over from his 
original neck problems, dating back to the 1960s; that his 
sensory loss was widespread and followed no consistent 
pattern; and that the veteran might have an active cervical 
radiculopathy but he recommended extreme caution in 
interpreting EMG or magnetic resonance imaging (MRI) results 
as compression of the C6 or C7 nerve root would barely begin 
to explain the veteran's symptoms.  Instead he felt that 
there was a reasonably good chance that the veteran's 
problems were at least partly functional and strongly 
recommend a psychiatric evaluation.

In an August 1998 statement, J. M. K., M.D. indicated that 
the veteran had right C6 and C7 radiculopathy due to a 
combination of new HNP (herniated nucleus pulposus) and 
residual osteophyte as shown on a February 1998 MRI study.

In a September 1998 statement, R. B., M.D. reported that the 
veteran complained of pain in the right arm and neck, 
headaches, and numbness in the left hand.  His impression, 
after examination, was that the veteran had some cervical 
radiculopathy on the right C7, and possibly C6, and old disc 
disease at C6-C7 ventral and right; and herniation at C5-C6 
and C6-C7, which was probably associated with osteophytes.  
He added that there were also many other findings not related 
to the cervical spine and indicated that the veteran might 
have peripheral neuropathy perhaps from Lyme disease.  

A December 1998 Saint Barnabas Medical Center discharge 
summary report and a January 1999 statement from the 
veteran's surgeon, Dr. J. M. K., reflects that the veteran 
underwent an anterior cervical diskectomy, C5-C6 with 
complete corpectomy of C6 and resection of fusion and 
osteophyte at C6-C7, and anterior interbody fusion with 
allograft of C5 through C7 and internal stabilization with 
titanium plate.  The final diagnoses were herniated cervical 
disc, C5-C6, with osteophytes at levels C5 through C7 and 
history of Lyme disease, myocardial infarction, and gout.

In an April 1999 rating decision, the veteran's disability 
was recharacterized as rheumatoid arthritis, status post 
cervical diskectomy, and assigned a temporary total (100 
percent) rating pursuant to 38 C.F.R. § 4.30 from December 
14, 1998 through April 30, 1999, which reverted back to a 20 
percent rating, in May 1999.

At a June 1999 VA neurological examination, the veteran 
complained of chronic constant pain in his back, which 
extended from the midline down the right arm to the middle of 
the forearm; no feeling in his left arm with occasional 
shooting pains down that arm; pain in the right and left 
legs, worse on the right; and numbness in varying portions of 
the leg, the left being more affected than the right, with 
occasional shooting pain.  After an examination, the 
diagnoses included patchy distal sensory impairment of 
uncertain basis.

At a contemporaneous VA orthopedic examination, the veteran 
reported that he had rheumatoid arthritis which resulted in 
constant sharp pain with radiation to both shoulders and down 
into both upper extremities.  He noted that his neck felt 
weak, stiff, lacked endurance, and fatigued easily.  He took 
Xanax and Ultram for pain but did not use any braces or 
crutches, although he used a cane held in the right hand, the 
tip of which showed moderate wear.  The veteran also reported 
intermittent episodes of shooting pain down to both lower 
extremities as well as swelling in his knees, ankles, and 
feet, bilaterally.  He added that the pain was constant on 
walking and even on no ambulation he noted severe pain in the 
heels.  The veteran stated that he noted that he had fatigue 
and lack of endurance in the lower extremities as well as 
great difficulty ambulating more than 20 to 30 feet.  He was 
currently unemployed.  On examination, he had a normal gait, 
although slow, and he leaned considerably on the cane.  Range 
of motion of the neck was: rotation to the right and left to 
45 degrees; extension to 30 degrees; and flexion to 30 
degrees.  The veteran had no muscular spasm or increased pain 
to palpitation.  The left upper extremity had full range of 
motion of the elbow joint without any muscular atrophy.  A 
full range of motion of the wrist and the digits without 
muscular atrophy was noted in the left hand without increased 
heat or swelling.  The left lower extremity revealed positive 
straight-leg raising at 60 degrees.  Sensation, muscle 
strength, and reflexes appeared to be intact throughout.  
There was no pain to palpitation or increased heat.  There 
was no swelling over the knee, ankle, or feet.  Examination 
of the right lower extremity was exactly similar.  But there 
was pain to palpation directly over the heels.  The diagnoses 
were post surgery to the back and rheumatoid arthritis of the 
upper and lower extremities.

At a June 1999 initial evaluation for the Pain Institute at 
Saint Barnabas, the veteran was diagnosed with invertebral 
cervical disc disorder, status post cervical fusion, and 
myofascial dysfunction pain syndrome.

A June 1999 SSA examiner stated that the veteran's alleged 
impairment due to pain was partially credible and not 
supported by objective clinical findings and that his 
activities of daily life (ADL) report reflected that the 
veteran was able to do most of his household chores.

In June 1999, M. E., M.D. treated the veteran for plantar 
fasciitis and bilateral Achilles tendinitis.

In May 2000, Dr. J. M. treated the veteran for swelling in 
the right hand and noted tenderness and warmth of the right 
hand and wrist on examination.  The impressions included gout 
and degenerative joint disease.  In a June 2000 statement, 
Dr. J. M. indicated that he had been treating the veteran 
since July 1997, and that the veteran was totally disabled 
for all types of employment due to restrictive lung disease 
and severe cervical arthritis with cervical radiculopathy of 
C6 and C7, diabetes mellitus, and gout.  In August 2000, Dr. 
J. M. noted paralumbar tenderness and stiffness in the 
second, third and fourth fingers of the right hand.  Again 
the impression included degenerative joint disease and gout.

In a July 2000 statement, H. M. W., M.D. indicated that he 
had been treating the veteran since June 1999, for chronic 
pain complaints secondary to intervertebral lumbar disc 
disorder, cervical radiculopathy, and myocardial dysfunction 
pain syndrome; that the veteran continued to have significant 
complaints of cervical neck pain with radiation down the 
upper extremities, including low back pain with radiation to 
the lower extremities; that he had been treated with a 
variety of medications including trigger point injections; 
that his symptoms were chronic and permanent; and that it was 
his opinion that the veteran was disabled for any type of 
gainful employment.  He added that the veteran was under the 
care of a psychiatrist secondary to post-traumatic stress 
syndrome.

In a September 2000 SSA decision, the administrative law 
judge (ALJ) noted that the veteran had eight years of 
schooling and past relevant work experience as a self-
employed film technician.  The record reflects that the 
veteran underwent a cervical discectomy in December 1998, but 
most puzzling was that the veteran was awarded benefits based 
primarily on this condition.  The ALJ noted that a June 2000 
report from the claimant's treating physician and internist, 
Dr. J. M., stated that he had treated the veteran since July 
1997, and characterized him as totally disabled from all 
types of employment since December 1998.  Dr. J. M. pointed 
to severe cervical arthritis status post discectomy, 
indicating that the veteran continued to require physical 
therapy and trigger point injections.  In addition, the 
veteran was treated for restrictive lung disease, diabetes 
mellitus, and gout.  The opinion concluded that the veteran 
had not engaged in substantial gainful activity since 
December 14, 1998, because he has been severely impaired by a 
cervical syndrome status post surgery, lung disease, diabetes 
mellitus, and gout, which impairment either alone, or 
together, fails to meet or equal the clinical criteria of a 
listed impairment, but that he was precluded from performing 
his past relevant work because his impairment did not allow 
for the performance of no more than sedentary work.

In a September 2000 consultation report, L. D. K., M.D. gave 
an impression of diffuse musculoskeletal pain in part 
secondary to soft tissue rheumatism/ fibromyalgia.  There was 
no evidence of a systemic inflammatory rheumatic disease.  A 
peripheral articular examination revealed full range of 
motion without synovitis or focal articular tenderness.  
There were multiple soft tissue tender points through the 
trunk and extremities.  Reflexes were hyperactive in the 
right upper extremity and lower extremities, bilaterally, and 
decreased in the left upper extremity.

VA medical records show that, in December 2000, the veteran 
continued to receive treatment for knee/leg/spine pain since 
his withdrawal from morphine.  The examiner stated that his 
examination did not suggest nerve compression and he referred 
the veteran to the pain clinic, since he was not convinced 
that he needed the combination of narcotics that he came with 
four years ago.  

May 2001 private EMG and nerve conduction study of the upper 
extremities were normal.  In August 2001, Dr. J. M. treated 
the veteran for tenderness of the first and second fingers of 
the left hand.

In a September 2001 statement, A. B. W., M.D. indicated that 
he had discussed the veteran's problems with him at some 
length and told him that he did not have an explanation for 
his general pain and urged him to use fewer narcotics for 
pain management.  Based on testing, it appeared that the 
veteran may have begun to have gout at an early age and may 
have a partial enzyme deficiency.  Dr. A. B. W. could not 
confirm a diagnosis of rheumatoid arthritis.

In an October 2001 statement, Z. H., M.D. indicated that the 
veteran had an inability to pince his left thumb and index 
finger, that he had right neck tenderness that radiated to 
his lower jaw and upper chest as well as shoulder and a 
tender right supraorbital ridge.  He had a non-anatomic loss 
of sensation in the left forearm and fingers. 

December 2001 private x-rays revealed mild soft tissue 
swelling over the MCP joints of the left hand and MCP joint 
swelling, with a nonspecific erosion involving the fourth 
proximal phalanx of the right hand.

In a May 2002 statement, Dr. J. M. K noted that the veteran 
was tender in the cervical and lumbar regions; that he had 
loss of pinprick sensation in the entire left forearm and 
left hand; and that he could not actively flex the left index 
finger and thumb, even though he could offer good resistance 
when asked to try to flex and not extend it.  A May 2001 EMG 
of the upper extremities was normal; March 2002 x-rays of the 
cervical spine showed good incorporation of the bone grafts 
without any motion at the fused levels; and a March 2002 MRI 
revealed some spurring centrally at C4-C5 without any spinal 
or nerve root compression.  Dr. J. M. K. added that he could 
not explain the flexion difficulty in the veteran's left 
hand.

Private medical records from 1997 to 2002 from Dr. J. P. show 
treatment for polyneuropathy and cervical spondylosis with 
radiculopathy, status post cervical spine surgery.

At a June 2002 VA spine examination, the veteran complained 
of pain in multiple joints including his hands, elbows, and 
knees with significant stiffness in the morning lasting from 
15 to 20 minutes to more than a hour.  He stated that due to 
surgery on his spine, he had no feeling in the left arm and 
that the first and second fingers of his left hand has some 
decreased sensation also.  Due to his joint problems, his 
ADLs were limited with limitation of movement.  On motion, 
his neck was tender and his range of motion was limited and 
painful.  He had normal sensation in both arms.  He was able 
to make a fist with his right hand, but was unable to flex 
his left thumb.  Otherwise there was no active synovitis 
noted on both hands, wrists or elbows.  His knees revealed 
full range of motion, flexion of 140 degrees, and extreme 
extension caused pain without any instability, laxity, 
marginal tenderness, fusion or warmth.  His elbows had full 
range of motion without any synovitis.  Knee x-rays showed 
mild narrowing of the middle joint compartment, bilaterally.  
The diagnoses included degenerative disease of the knees, 
cervical spine fusion, status post surgery, gouty arthritis, 
and rheumatoid arthritis but no active evidence of any 
inflammatory synovitis or any significant rheumatoid 
arthritis changes.

At a February 2003 VA neurological examination, they said 
that the veteran had a history of meningitis in service as 
well as arthritis, status post cervical fusion and cervical 
degenerative joint disease of the spine.  The veteran 
complained that his main problem was tingling, numbness, and 
pain in his neck going down in both arms and hands.  He also 
has a back problem with radicular pain going down to both 
legs, and at times, down to his toes.  The veteran was 
currently on Neurontin and Tramadol, which helped relieve his 
pain and headaches but did not entirely eradicate the pain.  
The veteran denied any weakness in any extremity or a history 
of trauma.  A private neurologist told the veteran that he 
had decreased nerve feeling in his left elbow down to his 
hand, which is repairable, following a June 2002 EMG.  The 
veteran indicated that he had not yet decided whether or not 
to have surgery performed.  The remainder of the neurological 
review of systems was unremarkable.  On examination, the 
veteran was in no apparent distress.  His neck was supple 
with full range of motion.  Peripheral pulses were 2+ 
throughout with a normal carotid upstroke.  Evaluation of the 
spine revealed no tenderness and full range of motion with 
flexion and extension.  Visual fields were full to 
confrontation analysis.  Extra-ocular muscles were full with 
no evidence of nystagmus.  Sensory was intact to fine touch 
and pinprick with a moderate loss of vibration at the knee in 
a symmetrical stocking pattern.  Motor testing showed normal 
tone and bulk, 5/5 in strength with the exception of 
difficulty flexing and extending the middle, ring, and pinky 
fingers on the left.  Reflexes were bilaterally symmetrical 
throughout.  On coordination testing, decreased rapid 
alternating movements on the left were detected without any 
evidence of dysmetria, tremor, or past pointing.  The veteran 
had a wide-based station and gait.  He was able to heel and 
toe walk but tandem walking was with difficulty.  The 
diagnoses included cervical radiculopathy characterized by 
multiple joint pains, headaches, weakness of the C7-C8 
innervated muscles all secondary to arthritis of the cervical 
spine.  His headaches and radiculopathy are not causally 
related to his meningitis while in service.  The examiner 
added that the veteran's peripheral neuropathy was likely 
secondary to his diabetes or perhaps some toxic exposure 
while in the military.  Causalgia, neuropathic pain secondary 
to nerve root involvement, was due to diabetes and to 
degenerative joint disease of the spine.

In a contemporaneous VA joint examination report, the 
examiner indicated that a review of the chart showed that the 
veteran was admitted to the hospital in February 1967, and 
discharged in March 1967, with a headache.  He was found to 
have aseptic meningitis.  Soon thereafter, he started having 
some joint pains and was hospitalized in June 1967, and given 
a diagnosis of rheumatoid arthritis.  Initially, the veteran 
was not service-connected for his rheumatoid arthritis 
because the examiner did not find any swelling at the time of 
discharge.  But, in December 1977, the veteran was awarded 
service connection for rheumatoid arthritis as it was 
determined that the veteran was being seen for arthritic 
complaints but it was not clear how much of his arthritic 
complaints were due to gout or possibly due to radiculopathy.  
The veteran underwent spinal fusion and removal of bone spurs 
in 1980 training for a nerve impingement due to osteophytes.  
This helped with his pain considerably but he still had 
residual right arm pain.  He tried many medications for it 
but the veteran was not taking medications for rheumatoid 
arthritis most of the time after leaving the service.  The 
veteran had increasing pains and had a second neck in fusion 
done in 1998, where C5-C7 were fused and a metal plate was 
placed.  This helped to decrease his pain on the right arm 
but it did not help his left arm pain very much.  The veteran 
has been seen by pain doctor and said that he had been on 
high doses of narcotics, along with Tramadol and Neurontin.  
The veteran reported that he worked until December 1998 as a 
cameraman for the movies, but he was now 100 percent disabled 
due to pain.  He was not sure when he had his first gout 
attack but it was sometime around 1970.  

The veteran reported that he has had no full gout attack 
since being on allopurinol.  The veteran is ambidextrous and 
he can make a fist on the right but the left first and second 
fingers have decreased ability to flex.  The veteran reported 
that his left hand suffers from carpal tunnel syndrome, a 
tardy ulnar nerve, and a crush at the neck.  He is 
considering having additional surgery on the left.  The 
veteran reported that his hands are stiff and a little bit 
swollen each morning but the degree of this comes and goes.  
He indicated that he was on oral prednisone for a number of 
years for a breathing problem and said that this had no 
effect on his hands.  The veteran tries to walk a mile each 
day but bone spurs in his feet prevent him from walking over 
a mile.  He complained of pain in his back and perhaps with 
sitting for over half an hour.  Thus, he has to change 
positions or sit in a very comfortable chair.  Sometimes he 
has to get up and walk around to become comfortable.  The 
veteran stated that he could stand for 15 minutes and then 
his feet start hurting.  Examination of the back showed 
diffuse tenderness of the spine and sacroiliac joints.  There 
was no ankle edema.  There were symmetric patellar and 
Achilles deep tendon reflexes.  Straight-leg raising test was 
negative.  All joints were tested and were within normal 
limits except for trace swelling of the right third and 
fourth PIP joints one and also of his left second and third 
PIP joints and.  All hand joints were tender.  There was a 
bony enlargement of the bilateral Achilles insertions at the 
heel, left more so than right.  About 12 to 18 fibrocystic 
tender points were tender, of which two of the 12 were just 
mildly tender, and no tender points made him flinch.  In 
February 2003, VA x-rays of the veteran's hands, wrists, 
elbows, and knees were read as normal.  The impressions 
included that the veteran had aseptic meningitis in service, 
having this does not lead to increased rate of degenerative 
joint disease, spurs, or herniated disc, which were the 
reasons for his first and second neck fusion surgeries.  His 
aseptic meningitis has not lead to any subsequent problems, 
unless it is that he has a chronic nerve pain.  The examiner 
stated that after complete review of the veteran's claims 
file, even though the veteran was discharged with a diagnosis 
of rheumatoid arthritis, the examiner had read several of the 
veteran's written statements between 1967 and 1977 and many 
of his complaints do suggest that he had ongoing mild 
rheumatoid arthritis.  But several of his statements also 
went against such a diagnosis as he was not taking medicines 
for it or that he was only taking medications every fourth 
day.  The veteran has been followed by a local rheumatologist 
from at least 1984 to the present, who in an August 1991 
note, indicated that the veteran has gout and that it is 
likely he does not have rheumatoid arthritis but rather 
fibrorositi.  The veteran was seen more recently by three 
different rheumatologists, in September 2000, September 2001, 
and January 2003, none of which found any active rheumatoid 
arthritis.  Thus, the examiner opined that is fairly unlikely 
that the veteran has had ongoing rheumatoid arthritis; 
however, the examiner found possible swelling in the 
forefinger joints in a rheumatoid arthritis pattern.  He 
added that his gut feeling was that the veteran does not have 
rheumatoid arthritis, but giving him the benefit of the doubt 
the veteran has a very mild case of rheumatoid arthritis.  
This would be one of those mild cases of it that he had ever 
seen in his 15 years of being a rheumatologist.  This mild 
rheumatoid arthritis would not have led to his arm or neck 
pain.  These pains are not related to the veteran's service-
connected disabilities.  The examiner added that the 
veteran's arm and knee pains come from nerve injury due to 
the bone spurs.  The examiner concluded that the veteran has 
pain all over and he agreed that what the veteran has is 
fibromyalgia.  Fibromyalgia would make working highly 
problematic as the veteran is able to do things around the 
house, but increased activity increases his pain.  This would 
make working highly problematic.

At a May 2005 Travel Board hearing, the veteran's 
representative indicates that when the veteran was stationed 
in Germany, he was hospitalized for meningitis for nearly a 
month; that, at of the same time, he was also diagnosed with 
rheumatoid arthritis; and that, in April and May 1967, the 
veteran complained of joint stiffness and swelling, in 
particular, of the PIP joints.  The veteran was discharged 
from service because he was unable to do what his military 
occupational status (MOS) required because of his 
meningitis/rheumatoid arthritis.  The veteran testified that 
he complained of swelling, numbness, and pain in his hands, 
wrists, and feet while in service; that, because his bones 
were disintegrating, he had to have two operations -- one in 
1983 (spinal fusion) and other one in 1998 (replacing the 
bones in his neck with a titanium plate; and that, since 
then, he has not worked.  The veteran stated that he had a 
big lump on the back of his foot, for which he had had two 
surgeries, and that he has not been able to walk and has been 
in a wheelchair since 2003.  Since 1999 he has been receiving 
all of his medical treatment from VA.  He also indicated that 
he got around his house using crutches; that he has a 
hospital bed in his living room, because he cannot use the 
stairs for fear of falling; that he uses morphine/lidocaine 
patches for pain management and Gabapentin for nerve damage; 
and that he goes to physical therapy twice a week at the VA.  
The veteran's representative claimed that the veteran's drugs 
for his service-connected disorder also prevent the veteran 
from working and acknowledged that the veteran's current 
disability rating does not meet the requirements for a TDIU 
and requested that he be considered for unemployability on an 
extraschedular basis.  B. McK. testified that, because of his 
medications, the veteran cannot work machinery, drive a car, 
or do work and that she was afraid that she would return from 
work one day and find him on the floor.  The veteran 
clarified that he was seeking service connection for 
arthritis of his hands, feet, elbows, and knees both on a 
direct basis and due to service-connected rheumatoid 
arthritis.  The veteran indicated that he had been receiving 
Social Security Administration benefits because of his 
cervical spine, hand and foot disorders, since 1998; for 
example, the veteran indicated that he could not close this 
left hand and that he needed an ankle brace so that he could 
stand up. 


Analysis

The veteran maintains that he has arthritis of the hands, 
feet, elbows, and knees as secondary to his service-connected 
rheumatoid arthritis, status post cervical diskectomy or 
directly due to service. 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

There is no evidence of diagnosed disorders of the arms, 
hands, feet, elbows, and knees in the service medical 
records.  Nor is there competent medical evidence that 
arthritis was manifested in these areas within one year of 
service discharge, as the diagnosis of rheumatoid arthritis 
in service was questionable.  A January 1968 VA hospital and 
examination report reflected that the range of motion of all 
the joints of the upper extremities was full and painless as 
was the range of motion of all the joints of the lower 
extremities.  The diagnosis was rheumatoid arthritis by 
history alone.  The February 2003 VA joint examiner indicated 
that the veteran was discharged from service with a diagnosis 
of rheumatoid arthritis.  But he stated that several of the 
veteran's statements between 1967 and 1977 were inconsistent 
with rheumatoid arthritis as he indicated that he only took 
medications every fourth day.  Even the veteran's treating 
rheumatologist, Dr. J. M., and three other rheumatologists 
indicate that the veteran does not have rheumatoid arthritis.  
The February 2003 VA examiner stated that it is fairly 
unlikely that the veteran has ongoing rheumatoid arthritis.  
However, he found swelling in the four fingers joints which 
were indicative of a rheumatoid arthritis pattern.  If the 
veteran did have mild arthritis it would not have lead to his 
arms, knees or neck.  The examiner added that the veteran's 
pain is not related to his service-connected disabilities.  
Instead the veteran's arm and knee pains come from a nerve 
injury due to bone spurs.  X-rays of the hands, wrists, 
elbows, and knees were normal in February 2003, showing no 
sign of claimed arthritis.  Similarly, the Board notes that 
previous foot x-rays were also normal.  The February 2003 VA 
neurological examiner added that the veteran's peripheral 
neuropathy was likely secondary to his diabetes or perhaps 
some toxic exposure while in the military and that his 
causalgia, that is, neuropathic pain secondary to nerve root 
involvement, was due to diabetes and to degenerative joint 
disease of the spine.  Although the veteran served during the 
Vietnam War era, he did not serve in Vietnam and there is no 
indication that he was exposed to toxic substances in 
service, nor does the veteran so allege.  Thus, neither of 
the February 2003 VA examiners diagnosed the veteran with 
disorders of the arms, hands, feet, elbows, or knees, which 
they related to service or to a service-connected disability.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of B. McK. and his representative.  
They, as a lay persons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 495.  Thus, their 
statements do not establish the required evidence needed, and 
the claims must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection; the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The veteran alleges that he is unable to work because of his 
service-connected rheumatoid arthritis, status post cervical 
diskectomy, disability and seeks a TDIU due to that 
disability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board finds no basis to award the veteran a TDIU.  
Service connection is presently in effect for meningitis, 
rated as 30 percent disabling; and rheumatoid arthritis, 
status post cervical diskectomy, rated as 30 percent 
disabling; with a combined disability rating of 50 percent.  
The veteran's combined 50 percent disability rating does not 
meet percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  Moreover, the Board observes that the veteran 
does not have active or any residuals of meningitis and that 
his 30 percent rating is due solely to the fact that he has 
been so rated for over 20 years, not due to any clinical 
findings of the disability.  Moreover, the Board finds that 
the veteran's rheumatoid arthritis, status post cervical 
diskectomy, disability alone is not of such severity as to 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.  See 38 C.F.R. §§ 3.340. 3.341, 
4.16(b).  

The veteran had four years of college and additional training 
in computer animation.  Based on VA examination reports, 
various statements, an SSA decision and private and VA 
medical records and the veteran's April 2002 VA Form 21-8940, 
he last worked as a freelance film technician and a studio 
manager in 1998.  The opinion concluded that the veteran had 
not engaged in substantial gainful activity since December 
14, 1998, because he has been severely impaired by a cervical 
syndrome status post surgery, lung disease, diabetes 
mellitus, and gout, which impairment either alone, or 
together, fails to meet or equal the clinical criteria of a 
listed impairment, but that he was precluded from performing 
his past relevant work because his impairment did not allow 
for the performance of no more than sedentary work.  The 
February 2003 VA joint examiner and other rheumatologists 
believe that the veteran was misdiagnosed with rheumatoid 
arthritis and that his unemployability is due to nonservice-
connected fibromyalgia and other nonservice-connected 
disorders such as a lung disorder, gout, and diabetes 
mellitus.

In view of the SSA's determination and the February 2003 VA 
examiner's conclusion, the Board is not persuaded that the 
veteran is incapable of performing substantially gainful 
employment, due solely to his service-connected rheumatoid 
arthritis disability.  Accordingly, while the veteran's 
service-connected disability may limit him from some 
particular jobs, the evidence fails to show that it alone 
would prevent all forms of substantially gainful employment 
for which the veteran would be otherwise qualified by reason 
of his education and work experience.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine under 38 U.S.C.A. § 5107(b) (West 2002) in 
connection with the veteran's claim for a TDIU; however, as 
the preponderance of the evidence is against the claim, that 
doctrine does not apply.  See Gilbert, 1 Vet. App. at 55-56.  
As a result, the Board finds that the criteria for a TDIU are 
not met, and the appeal is denied.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected rheumatoid arthritis 
disability, alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards and to warrant referral 
for an extraschedular determination as suggested by the 
veteran's representative.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  The Board 
notes that the last hospitalization he had for his cervical 
spine disability was in 1998.  The regular schedular 
standards and the rating currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
service-connected disability.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

Service connection for disorders of the arms, hands, feet, 
elbows, and knees, to include as secondary to a service-
connected disability, is denied.

A TDIU is denied.




REMAND

In a February 2003 rating decision, the RO assigned a 
disability rating of 30 percent for rheumatoid arthritis, 
status post cervical diskectomy, effective June 15, 2000.  
Although the veteran filed a timely NOD with regard to the 
assigned effective date, claiming it should be retroactive to 
1998, the record does not contain a separate SOC discussing 
this issue.  Where the Board finds an NOD has been submitted 
to a matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. at 240-41.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

The VA should issue the veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than June 15, 2000 for a 30 percent 
rating for rheumatoid arthritis, status 
post cervical diskectomy.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The VA 
should allow the veteran and his 
representative, the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. Bryant
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


